Citation Nr: 1540481	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a neck disability, diagnosed as cervicalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November to December 2004; and from January to September 2009.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied entitlement to service connection for "cervicalgia (claimed as neck condition)."

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACTS

The Veteran has current cervicalgia as the result of a traumatic head injury .during service.


CONCLUSION OF LAW

Cervicalgia was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that while he was stationed at Guantanamo Bay (Cuba), he injured his head attempting to get in or out of a military vehicle.  Shortly after the incident, he went to sick bay complaining of headaches.  He was examined and it was determined that he had suffered a concussion.  The Veteran has maintained that since hitting his head, he had suffered from headaches along with neck pain.  He thus asks for VA benefits for neck pain or cervicalgia.  

The December 2012 rating decision granted service connection for traumatic brain injury and concussive headaches.

Service medical records show that the Veteran injured his head in May 2009.  Following the injury, he complained of headaches.  A line of duty (LOD) was accomplished and it was determined that the Veteran's injury was in the line of duty, that it actually did occur, the Veteran was not at fault for causing the injury, and that the Veteran was suffering from residuals of the injury.  The Veteran remained on active duty until September of 2009.

Shortly after he was released from active duty, the Veteran sought medical treatment for allergies.  On the private medical record document, dated September 2009, it was noted that the Veteran was complaining of headaches secondary to in-service head injury.  A follow-up report, from June 2010, indicated that the Veteran was experiencing headaches and neck pain for which the examiner prescribed medications.  The examiner reported that the headaches began in the cervical region, on the base of the skull, and radiated to the right temporal region.  Disc bulging at C5-C6 was diagnosed as was cervicalgia, headaches, and postconcussive syndrome.  

In May 2012, the Veteran underwent a VA examination.  The examiner, a neurologist, opined the following:

Veteran had a head injury, got hit on 05/08/2009 on the crown of his head.  He started to have problems with the right side of his head from occipital to temporal region along with neck pain.  Veteran has residuals of TBI relating to headaches and cervicalgia or neck pain which is most likely related to the head injury of 05/08/2009 during service.

The examiner "admitted" that the Veteran had been treated for neck pain secondary to headaches (and therefore the inservice concussion).  

After receiving this opinion the RO sought an addendum in which it interpreted notations in the service treatment records as not seeming "to clearly document head trauma based on other than Vet's self report."  It went on to cite other evidence it apparently found the record did not support service connection.   It asked the examiner to say whether his opinion was changed in light of this evidence. 

The examiner then provided an addendum in October 2012.  In the addendum, the examiner wrote:

The Veteran did have cervicalgia. . . . The head injury is mentioned in (private doctor's) records, in addition with relating the concussion and following headaches.  Because of the same reason, the reports of symptoms of cervicalgia may be the result of other etiology relating to neck bulge.  Medical evidence of head trauma is severe enough to have resulted in TBI diagnosis. . . . As far as the opinion, it is at least as likely as not the Veteran suffers from cervicalgia as a symptom associated secondary to a coexisting cervical spine etiology and not by head trauma itself relating to the cervical bulge from C3-C6 as indicated in the imaging studies.  

There are no other medical opinions contained in the claims folder with respect to the Veteran's claimed disorder.

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veteran Claims, hereinafter the Court, held that the probative value of an opinion depends on the accuracy of the facts considered, whether the opinion is definitive, and whether it is supported by an adequate rationale.  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

Here there is a medical opinion that indicates that there is a relationship between the Veteran cervicalgia and his military service (and the concussion he suffered from while on active duty).  The first opinion was provided without any suggested answers from the RO. (see VA Form 21-6789-E, Deferred Rating, July 11, 2012) was obtained contrary to the guidance provided by the Court in Austin v. Brown, 6 Vet. App. 547 (1994); see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) and Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The second opinion was provided after suggestions that the Veteran's reports alone were insufficient to establish service incurrence.  In other words, the addendum cannot be sustained as fair and the resultant opinion is of little probative value.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2014).  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is supposed to be afforded the benefit-of-the-doubt, the Board concludes that cervicalgia began in or is the result of his military service.  As such, the claim is granted. 


ORDER

Entitlement to service connection for a neck disability, diagnosed as cervicalgia is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


